        CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                          Criminal No. 21-CR-142 (DSD/KMM)

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                              RESPONSE IN OPPOSITION TO
                                                MOTION TO REVOKE
                                                DETENTION ORDER

CHRISTOPHER JAMES RAJKARAN,

                     Defendant.


       The United States of America, by and through its attorneys, W. Anders Folk, Acting

United States Attorney, and Miranda E. Dugi and Joseph H. Thompson, Assistant United

States Attorneys, hereby submits its response in opposition to defendant Christopher James

Rajkaran’s motion to revoke the order for detention in his case pursuant to 18 U.S.C. §

3145(b).

       After having failed to obtain release after two hearings in the Eastern District of

New York, Rajkaran now contests his detention a third time, based on the same claims he

relied upon previously. The Court should deny his motion and Rajkaran should remain

detained pending trial.

       I.     Factual and Procedural Background

              a. Instant Offense Conduct

       Rajkaran is charged by indictment with conspiracy to commit securities fraud (18

U.S.C. § 371, 15 U.S.C. §§ 78j(b) and 78ff, 17 C.F.R. § 240.10b-5), securities fraud and
       CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 2 of 10




aiding and abetting the same (15 U.S.C. §§ 78j(b) and 78ff, 17 C.F.R. § 240.10b-5, 18

U.S.C. § 2), and wire fraud (18 U.S.C. § 1343). As outlined in the indictment, Rajkaran

and his coconspirators hijacked dormant public companies traded over-the-counter, and

used their control over those companies to manipulate their stock by executing a “pump

and dump” scheme. In furtherance of the scheme, Rajkaran and others promoted hijacked

companies’ stock via the internet, including on websites like investorshub.com and Twitter.

      Rajkaran’s promotional posts included materially false and fraudulent information,

including false claims regarding the companies’ leadership and financial holdings. Among

the means used to promote the conspiracy were Rajkaran’s Twitter and investorshub.com

accounts, which employed the user name “Blue Phoenix” and the variation “Blue

Pheonix.” Rajkaran has acknowledged using that screenname on Twitter; other public

social media profiles associated with Rajkaran (e.g., LinkedIn, Instagram) reflect use of

the same screennames.

      With respect to one of the hijacked companies described in the indictment,

Encompass Holdings (ECMH), trading records reflect Rajkaran’s purchase of

approximately 29 million shares on or about November 2, 2017. Within days of that

purchase, Rajkaran was promoting the stock on investorhub.com by disseminating false

information regarding the company’s leadership, which was purportedly coconspirator

Mark Miller and his company, DDG Properties, but in truth had been hijacked by Miller,

Rajkaran, and their coconspirators. For example, on or about November 8, 2017, Rajkaran

posted multiple times about Miller and DDG Properties on investorshub.com, falsely

claiming, among other things: “CEO IS BIZ IS WORTH OVER 15 MILLION DOLLAR
                                            2
        CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 3 of 10




WITH ALL HIS BIZ AND I THINK DDG PROPERTIES IS VALUED EST OF 8 TO 10

MILLION DOLLARS,” and “yup CEO porbbly worth closed to 20 million in real estate

holding and construction equipment ... heard he owns several strip malls in mn.” In fact,

as Rajkaran was aware, Miller was not a legitimate CEO, and ran a small building company

in Minnesota with nothing approaching the holdings Rajkaran claimed.                Shortly

thereafter—between on or about November 10 and November 14, 2017—Rajkaran sold

more than 34 million shares in ECMH for a return of approximately 150% on his

investment.

        Other hijacked businesses included Bell Buckle Holdings (BLLB). Correspondence

between Miller and Rajkaran from February 2018 reflects Miller sending Rajkaran

documents used to hijack the company and to create a fraudulent press release to pump the

stock. In correspondence related to the fraudulent press release, Rajkaran is referred to as

the business partner of Miller and coconspirator (and purported CEO) Saeid Jaberian, who

is also copied on the correspondence with Rajkaran.         During this period, Rajkaran

purchased more than 30 million shares of BLLB stock. He sold his shares on or about

March 1, 2018 for a nearly 100% return on his investment in approximately two weeks’

time.

              b. Rajkaran Ties to Guyana

        Rajkaran was born in Guyana, and maintains close ties to the country—with his

wife, young child, residence, and business ties in Guyana. Email and financial records

reflect that while Rajkaran was living in New York, he traveled regularly to Guyana and

sent money transfers to Guyana regularly throughout 2020 to at least five recipients,
                                             3
        CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 4 of 10




including his now-wife. He sought emergency travel authorization to Guyana during

COVID-19 for the birth of his child in August 2020, and after participating in a Securities

and Exchange Commission deposition in September 2020, decamped to Guyana, returning

to the United States only briefly and infrequently (approximately twice) to visit his children

in the United States. It was on one of these visits that the United States was able to execute

its warrant to arrest Rajkaran on June 18, 2021.

       According to a recorded statement Rajkaran made in Winter 2021 from Guyana,1

he had no intention of returning to New York permanently:

              Once I get there [to New York], I got to take care of some stuff.
              I got to transfer some money around and see what I got to do
              with some business stuff and come right back [to Guyana].
              ...
              I’m telling you, listen. I love where I’m at. Life has been great.
              I don’t have nothing to worry about here [Guyana]. I have a
              beautiful kid. I have a beautiful wife. I’m living good.

       During a post-Miranda interview with special agents from the Federal Bureau of

Investigation, Rajkaran stated he had no money, was staying with his mother and

grandmother in New York, and relied on unemployment assistance.                     Rajkaran




1
      The United States proffered the substance of this statement to the Court at
Rajkaran’s first detention hearing.
                                              4
        CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 5 of 10




acknowledged that he had a fish exportation business in Guyana, but claimed that it was

not profitable.

       Rajkaran has no apparent personal ties to Minnesota beyond his involvement in the

scheme, including his relationship to Minnesota-based coconspirators Mark Miller and

Saied Jaberian.

              c. Rajkaran’s Financial and Criminal History

       According to the Pretrial Services report, Rajkaran’s only reported asset was a

checking account containing $800, and claimed monthly financial obligations in the

amount of at least $2470. Rajkaran does not account for the source of funds used to satisfy

these obligations, instead providing unverified reports of self-employment as a “marketer”

for the past eight years and claiming variable income ranging from $1500 to $2500 per

month, as detailed in the Pretrial Services report. Rajkaran’s mother reported believing

that he was employed part-time with State Farm Insurance Company, which Rajkaran

himself did not report. (Discovery materials from the investigation revealed that Rajkaran

previously worked at State Farm, but did not at the time of his arrest.)

       The Pretrial Services report notes that Rajkaran’s criminal record revealed multiple

alias dates of birth, an additional social security number, and alternate names. All but his

most recent offense required issuance of bench warrants. His most recent offense (a Class

A misdemeanor) included convictions on four counts of “Act in Manner Injure Child Less

than 17” and resulted in a probationary sentence that was not discharged until March




                                             5
        CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 6 of 10




2018—meaning that Rajkaran was actively engaged in the instant offense while he was on

probation.

              d. Post-Arrest Conduct

       Rajkaran’s Pretrial Services report in New York reflects that after his arrest in this

case, Rajkaran provided the Court with false information about his intent to travel to

Guyana. Rajkaran reportedly told Pretrial Services in New York that he “was planning a

visit to Guyana in August 2021,” when in fact, according to flight records, Rajkaran was

scheduled to return to Georgetown, Guyana on JetBlue from John F. Kennedy Airport in

Queens, New York on June 23, 2021—five days after his arrest in this case. Rajkaran’s

mother, P.S., also told Pretrial Services that she believed Rajkaran would be traveling to

Guyana prior to June 29, 2021.

       Shortly after his arrest in this case, monitored calls reflect that Rajkaran began

contacting his coconspirators, instructing them not to cooperate with law enforcement

and/or attempting to coordinate efforts to inculpate particular coconspirator(s).

              e. Order for Detention

       After a contested hearing in the Eastern District of New York on June 18, 2021,2 the

Honorable James R. Cho found that Rajkaran posed too great a risk of flight to be released

on any conditions proposed and ordered Rajkaran detained and removed to the District of

Minnesota. Before the magistrate judge was the recommendation of detention by U.S.



2
      Rajkaran has not provided copies of transcripts of the hearings. However, the
undersigned attended both of Rajkaran’s detention hearings via Zoom and provides the
summary herein based on contemporaneous notes.
                                             6
        CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 7 of 10




Probation and Pretrial Services and associated report, which reflected Rajkaran’s history

of bench warrant. For his part, Rajkaran requested that he be released to his mother’s

residence under essentially the same conditions he seeks now, with the same sureties.

Proffered information from the government reflected Rajkaran’s long history of and current

ties to Guyana, absence of ties to Minnesota, and strong incentive and ability to flee given

the instant charges. The Court detained Rajkaran based on his risk of nonappearance.

According to local EDNY practice, the magistrate judge nonetheless gave Rajkaran leave

to submit a revised proposed bail package in support of his bid for release.

       Rajkaran then sought to reopen the detention proceedings before a new magistrate

judge in the Eastern District of New York. Despite Rajkaran’s efforts to proffer additional

information regarding sureties to permit his release to family or associates in New York,

the magistrate judge found that he presented too great a risk of flight given his ties to

Guyana and the charged conduct. Accordingly, Rajkaran remained bound over for removal

to the District of Minnesota.

       Contrary to claims set forth in Rajkaran’s instant motion to revoke the detention

order, both magistrates noted Rajkaran’s risk of flight given the instant offense and ties to

Guyana as the primary basis for detention, not merely “concern for past offenses dating

back as early as 2002, as well as expired Protection Orders.” (Doc. 47: Def. Mot. at 1).

              f. Proceedings in Minnesota

       Rajkaran made his initial appearance in the District of Minnesota on July 8, 2021,

where he sought to raise the issue of detention again. He did so yet again at his arraignment

before the Court on July 12, 2021, where the Court noted Rajkaran’s prior two detention
                                             7
        CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 8 of 10




hearings in New York and that Rajkaran’s next recourse was a motion to revoke or appeal

his detention order. Thereafter, his counsel filed the instant motion. Rajkaran’s counsel

represented to the Court and counsel for the government that he was not seeking immediate

disposition of the motion, and wish to consider whether or not to withdraw it. He ultimately

decided to proceed with his motion to revoke the detention order, which is now present

before the Court.

       II.    Analysis

       Where a magistrate judge outside the court of original jurisdiction has ordered

detention of a defendant, the defendant may file “with the court having original jurisdiction

over the offense, a motion for revocation of the order,” and such a motion “shall be

determined promptly.” 18 U.S.C. § 3145(b). The motion is subject to de novo review. See

United States v. Maull, 773 F.2d 1479, 1484 (8th Cir. 1985) (en banc) (“[T]he court acts

de novo and makes an independent determination of the proper pretrial detention or

conditions for release.”). The Court should not revoke a detention order supported by a

preponderance of the evidence that no condition or combination of conditions will

reasonably assure the appearance of the defendant as required. United States v. Abad, 350

F.3d 793, 797 (8th Cir. 2003).

       There is ample basis for this Court to find—as two other federal magistrates did—

that Rajkaran poses a serious risk of nonappearance by a preponderance of the evidence.

Given Rajkaran’s absence of ties to Minnesota, his strong ties to a country where timely

extradition would likely prove impracticable (and likely impossible), his criminal history,

his precarious financial and employment situation, the seriousness of the charges against
                                             8
        CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 9 of 10




him, the strength of the evidence, and his willingness to lie to Pretrial Services, the Court

should deny Rajkaran’s motion.

       On their own, Rajkaran’s strong ties to Guyana would be cause for considerable

concern about his risk of nonappearance in this case. His apparent lack of candor to the

Court about those ties—and other matters discussed below—compounds these concerns.

Indeed, Rajkaran lied to Pretrial Services about his intended—imminent—travel plans for

the days after his arrest, as well as his current living situation.

       The Pretrial Services reports likewise reveal concerning inconsistencies in

information regard Rajkaran’s employment, sources of income, and financial obligations.

Rajkaran’s motion notes that “[h]is wife and daughter rely upon his work in the United

States to survive financially in Guyana.” (Doc. 47 at 3). However, his motion fails to

mention prior to his arrest, Rajkaran was relying upon weekly unemployment payments

from the State of New York for $249 and submitted only unverified reports of self-

employment as a “marketer” for the past eight years, as detailed in the Pretrial Services

report. Additionally, Rajkaran’s instant motion is accompanied by an “Affidavit of

Support” in the form of an email from P.S., Rajkaran’s mother. (Doc. 47-1). His motion

fails to mention that Rajkaran made stock trades in P.S.’s name and email address in

connection with the scheme.

       As evidenced by even the brief examples provided herein, the evidence against

Rajkaran is strong. The charges subject Rajkaran to considerably penalties, including a

recommended sentence of approximately two years’ imprisonment under the U.S.



                                                9
       CASE 0:21-cr-00142-DSD-KMM Doc. 73 Filed 09/16/21 Page 10 of 10




Sentencing Guidelines even if Rajkaran were to plead guilty. Accordingly, the nature of

the charges and the strength of the case both support a finding in favor of detention.

       Finally, Rajkaran’s criminal history also weighs in favor of detention. Rajkaran’s

criminal history spans nearly two decades, and includes multiple instances requiring the

issuance of bench warrants. Perhaps even more concerning is that Rajkaran was already

under court supervision at the same time he engaged in the instant offense.

       All these circumstances—particularly when coupled with an evident lack of candor

to the Court—reveal that no condition or combinations of conditions would suffice to

assure Rajkaran’s appearance in Minnesota for future proceedings.

       III.   Conclusion

       For all the foregoing reasons, the United States respectfully requests that the Court

deny Rajkaran’s motion.



Dated: September 16, 2021                        Respectfully Submitted,

                                                 W. Anders Folk
                                                 Acting United States Attorney

                                                 /s/ Miranda E. Dugi
                                                 BY: MIRANDA E. DUGI
                                                 (NY: 5140546)
                                                 JOSEPH H. THOMPSON
                                                 Assistant U.S. Attorneys




                                            10
